Exhibit 10.26
PERFORMANCE SHARE AWARD TERMS
PROLOGIS 2006
LONG-TERM INCENTIVE PLAN
     Effective as of                     ,
                                         (the “Participant”) has been granted a
Full Value Award (the “Award”) under the ProLogis 2006 Long-Term Incentive Plan
(the “Plan”) in the form of performance share units (“PSA Units”). The Award
shall be subject to the following terms and conditions (sometimes referred to as
the “Award Terms”).
     1. Award. Subject to the Award Terms and the Plan, the Participant is
hereby granted            PSA Units (the “Target PSA Units”). The Participant
shall have the ability to earn between      % and      % of the Target PSA
Units, as determined by the Committee, based on achievement of a mix of
(a) ProLogis performance goals and objectives (the “ProLogis Goals”), and
(b) individual performance objectives (the “Participant Goals”), over the period
beginning on                      and ending on                      (the
“Performance Period”). The ProLogis Goals are described in Exhibit A to the
Award Terms, which Exhibit A is incorporated into and forms a part of the Award
Terms. The Participant Goals shall be determined in the discretion of the
Committee. The PSA Units that are earned in accordance with the Award Terms are
referred to herein as “Earned PSA Units”. This Award contains the right to earn
dividend equivalent units (“Dividend Equivalent Units”) and/or the right to
payments of dividend equivalents (“Dividend Equivalent Payments”) with respect
to Earned PSA Units as described in Section 3. Except as otherwise specifically
provided in Section 12 or in any other agreement between ProLogis and the
Participant, if the Participant’s Termination Date occurs prior to the last day
of the Performance Period for any reason, all Target PSA Units shall expire
immediately and shall be forfeited and the Participant shall have no further
rights with respect to such Target PSA Units.
     2. Vesting. Subject to the Award Terms, the Plan and any other agreement
between ProLogis and the Participant, Earned PSA Units and Earned Dividend
Equivalent Units (as defined in Section 3) shall vest with respect to (a)      %
of the Earned PSA Units and Earned Dividend Equivalent Units on
                     or, if later, the date on which the Committee determines
the number of Earned PSA Units, and (b)      % of the Earned PSA Units and
Earned Dividend Equivalent Units on each of                      and
                    , respectively (each such date being a “Vesting Date”);
provided, however, that (x) if the Participant’s Termination Date occurs by
reason of death, Disability or Retirement, any unvested Earned PSA Units and
unvested Earned Dividend Equivalent Units shall vest immediately on the
Termination Date and the Termination Date shall be the “Vesting Date” for
purposes of the Award Terms, and (y) all Earned PSA Units and Earned Dividend
Equivalent Units which are not vested on or before the Participant’s Termination
Date shall immediately expire and shall be forfeited and the Participant shall
have no further rights with respect to such Earned PSA Units or Earned Dividend
Equivalent Units.

 



--------------------------------------------------------------------------------



 



     3. Dividend Equivalent Units and Dividend Equivalent Payments. The
Participant shall be credited with Dividend Equivalent Units and/or shall be
entitled to Dividend Equivalent Payments as follows:

  (a)   Dividend Equivalent Unit Credits

  (i)   If, during the Performance Period, a dividend with respect to Shares was
paid in cash, then as of                     , the Participant shall be credited
with that number of Dividend Equivalent Units equal to (A) the cash dividend
paid with respect to a Share, multiplied by (B) the number of PSA Units that
were awarded prior to the applicable dividend record date that became Earned PSA
Units as of                      plus the number of previously credited Dividend
Equivalent Units with respect to such Earned PSA Units, if any, divided by
(C) the Fair Market Value of a Share on the dividend payment date.     (ii)  
If, during the Performance Period, a dividend with respect to Shares was paid in
Shares, then as of                     , the Participant shall be credited with
that number of Dividend Equivalent Units equal to (A) the number of Shares
distributed in the dividend with respect to a Share, multiplied by (B) the
number of PSA Units that were awarded prior to the applicable dividend record
date that became Earned PSA Units as of                      plus the number of
previously credited Dividend Equivalent Units with respect to such Earned PSA
Units, if any.

The foregoing calculation shall be made as of the last day of the Performance
Period but as though the applicable Dividend Equivalent Units were credited on
the applicable dividend payment date(s) during the Performance Period. For the
avoidance of doubt, Dividend Equivalent Units shall be credited only with
respect to Earned PSA Units and shall be subject to the same vesting provisions
as the Earned PSA Units to which they relate. The Dividend Equivalent Units
credited to the Participant pursuant to this Section 3(a) shall be referred to
herein as “Earned Dividend Equivalent Units”.

  (b)   Dividend Equivalent Payments

As of each dividend payment date with respect to Shares that occurs following
the Performance Period, the Participant shall be entitled to a Dividend
Equivalent Payment in an amount equal to (i) the dividend paid with respect to a
Share, multiplied by (ii) the total number of Earned PSA Units and Earned
Dividend Equivalent Units, if any, that are outstanding on the applicable
dividend record date with respect to such dividend payment date. Dividend
Equivalent Payments on outstanding Earned PSA Units and Earned Dividend
Equivalent Units shall be paid at the same time

 



--------------------------------------------------------------------------------



 



and in the same form that dividends are paid on Shares; provided, however, that
any Dividend Equivalent Payment to which the Participant is entitled for any
calendar year shall be paid no later than March 15 of the year following the
year in which the corresponding dividend record date on the Shares occurs.
The Committee may prospectively change the method of crediting Dividend
Equivalent Units and making Dividend Equivalent Payments as it determines
appropriate from time to time provided that such change does not have an adverse
effect on the Participant.
     4. Payment. Subject to the Award Terms, the Earned PSA Units and Earned
Dividend Equivalent Units which have been credited to the Participant, which are
outstanding and which are vested in accordance with the Award Terms shall be
paid to the Participant in whole Shares (with the value of any fractional Share
being paid in cash) in accordance with the following:

  (a)   Payment with respect to Earned PSA Units and Earned Dividend Equivalent
Units shall be made as soon as practicable after the Vesting Date applicable to
such Earned PSA Units and Earned Dividend Equivalent Units, but in no event
later than March 15 of the year following the year in which the Vesting Date
occurs, or if the Participant’s Termination Date occurs by reason of Retirement,
within 90 days of the Participant’s Termination Date.     (b)   If the
Participant has elected to defer payment of any Earned PSA Units in accordance
with a deferred compensation program maintained by ProLogis (the “Deferred
Compensation Plan”) payment shall be made in accordance with the terms of the
Deferred Compensation Plan.     (c)   If the PSA Units granted under the Award
Terms are intended to constitute performance-based compensation within the
meaning of section 162(m) of the Code, no PSA Units shall be Earned PSA Units
and no payment shall occur unless and until the Committee has certified that the
applicable performance criteria have been satisfied, which certification shall
be made, if at all, no later than the date by which payment is to be made
pursuant to this Section 4.

Upon the payment of any vested Earned PSA Units and Earned Dividend Equivalent
Units, such Earned PSA Units and Earned Dividend Equivalent Units shall be
cancelled.
     5. Withholding. The award of PSA Units and the related right to Dividend
Equivalent Payments and/or Dividend Equivalent Units hereunder and all payments
under the Award Terms are subject to withholding of all applicable taxes. At the
election of the Participant, and with the consent of the Committee, such
withholding obligations on payments of Shares may be satisfied through the
surrender of Shares which the Participant already owns or to which the
Participant is otherwise entitled under the Plan; provided, however, that
previously-owned Shares that have been held

 



--------------------------------------------------------------------------------



 



by the Participant or Shares to which the Participant is entitled under the Plan
may only be used to satisfy the minimum tax withholding required by applicable
law (or other rates that will not have a negative accounting impact on
ProLogis).
     6. PSA Units, Dividend Equivalent Units and Dividend Equivalent Payments
Are Not Shares. The award of PSA Units and the related right to Dividend
Equivalent Units and Dividend Equivalent Payments under the Award Terms does not
constitute the award of Shares, and nothing in the Award Terms shall be
construed to give the Participant any rights as a shareholder of ProLogis prior
to payment of Earned PSA Units, Earned Dividend Equivalent Units or Dividend
Equivalent Payments (if paid in Shares).
     7. Transferability. This Award is not transferable except as designated by
the Participant by will or by the laws of descent and distribution.
     8. Adjustment of Award. All PSA Units and the related right to Dividend
Equivalent Units subject to the Award Terms shall be adjusted by the Committee
in accordance with subsection 4.3 of the Plan (or a successor provision) to
reflect certain corporate transactions which affect the number, type or value of
the PSA Units and/or Dividend Equivalent Units.
     9. Non-Competition Agreement. The Award Terms shall not become effective
unless the Participant has executed and delivered a confidentiality,
non-solicitation and non-competition agreement with ProLogis in a form approved
by ProLogis.
     10. Forfeiture Provisions. In the event that the Committee determines that
the Participant has engaged in conduct in violation of any confidentiality,
non-solicitation and non-competition agreement entered into between ProLogis or
any affiliated entity and the Participant, this Award shall be forfeited.
     11. Recoupment. The Award evidenced by the Award Terms is subject to the
recoupment policy set forth in the ProLogis Governance Guidelines.
     12. Change in Control. If a Change in Control occurs prior to the last day
of the Performance Period, a number of PSA Units equal to the number of Target
PSA Units shall be Earned PSA Units and the Participant shall not have a right
to earn any additional PSA Units hereunder. In the event that, prior to the
Vesting Date and prior to the date on which the Award has otherwise expired,
(a) the Participant’s employment is terminated by ProLogis or the successor to
ProLogis or a Related Company which is the Participant’s employer for reasons
other than Cause (including a termination by the Participant that is deemed to
be a termination by ProLogis or the successor to ProLogis or a Related Company
for reasons other than Cause as described below) within 24 months following a
Change in Control or (b) the Plan is terminated by ProLogis or its successor
following a Change in Control without provision for the continuation of the
Award, all Earned PSA Units and Earned Dividend Equivalent Units, to the extent
they have not otherwise expired or been cancelled or forfeited, shall
immediately vest and

 



--------------------------------------------------------------------------------



 



the date of the vesting shall be the “Vesting Date”. Any Earned PSA Units and
Earned Dividend Equivalent Units that vest pursuant to this Section 12 shall be
paid in accordance with the following:

  (i)   Any Earned PSA Units and Earned Dividend Equivalent Units that vest
pursuant to subclause (a) above of this Section 12 shall be paid as soon as
practicable following the Vesting Date but in no event later than March 15 of
the year following the year in which the Vesting Date occurs.     (ii)   Any
Earned PSA Units and Earned Dividend Equivalent Units that vest pursuant to
subclause (b) above of this Section 12 shall be paid as soon as practicable
following the Vesting Date but in no event later than March 15 of the year
following the year in which the Vesting Date occurs; provided, however, that if
the Earned PSA Units (and/or Earned Dividend Equivalent Units) that vest
pursuant to subclause (b) above of this Section 12 are subject to section 409A
of the Code, payment on account of the vesting shall be permitted only if the
termination of the Plan is a permitted payment event under section 409A of the
Code and, if the termination of the Plan is not a permitted payment event under
section 409A, the Earned PSA Units and Dividend Equivalent Units shall vest in
accordance with subclause (b) above of this Section 12 but payment shall be made
in accordance with Section 4 as of the date payment would otherwise have been
made without regard to the vesting of the Earned PSA Units and Dividend
Equivalent Units under this Section 12.

For purposes of this Section 12, in addition to termination for reasons other
than Cause as described above in this Section 12, a Participant’s employment
shall also be deemed to be terminated by ProLogis or the successor to ProLogis
or a Related Company for reasons other than Cause if the Participant terminates
employment after (A) a substantial adverse alteration in the nature of the
Participant’s status or responsibilities from those in effect immediately prior
to the Change in Control, or (B) a material reduction in the Participant’s
annual base salary and target bonus, if any, as in effect immediately prior to
the Change in Control (collectively, “Termination Events”); provided, however,
that the Participant’s termination of employment shall be considered to have
terminated in accordance with this sentence only if (I) after a Change in
Control and within 60 days after the Participant has knowledge that a
Termination Event has occurred, the Participant provides written notice of the
Termination Event to ProLogis, (II) within 30 days following receipt of the
notice from the Participant, ProLogis fails to cure such circumstances or fails
to notify the Participant of ProLogis’s intended method of correction and the
timing thereof; and (III) the Participant resigns within 90 days after the
expiration of the cure period or the timing specified in ProLogis’s response to
the Participant. In any event, if, upon a Change in Control, awards in other
shares or securities are substituted for outstanding Awards pursuant to
subsection 4.3 of the Plan (or a successor provision), and immediately following
the Change in Control the Participant becomes employed by the entity into which
ProLogis merged, or the purchaser of substantially all of the assets of
ProLogis, or a successor to such entity or purchaser, the Participant shall not
be treated as having terminated employment for

 



--------------------------------------------------------------------------------



 



purposes of this Section 12 until such time as the Participant terminates
employment with the merged entity or purchaser (or successor), as applicable.
     13. Award Not Contract of Employment. The Award does not constitute a
contract of employment or continued service, and the grant of the Award shall
not give the Participant the right to be retained in the employ or service of
ProLogis or any Related Company, nor any right or claim to any benefit under the
Plan or the Award Terms, unless such right or claim has specifically accrued
under the terms of the Plan and the Award Terms.
     14. Definitions. Except where the context clearly implies or indicates the
contrary, a word, term, or phrase used in the Plan is similarly used in the
Award Terms.
     15. Administration. The authority to administer and interpret the Award
Terms shall be vested in the Committee, and the Committee shall have all the
powers with respect to the Award Terms as it has with respect to the Plan. Any
interpretation of the Award Terms by the Committee and any decision made by it
with respect to the Award Terms is final and binding on all persons.
     16. Plan Governs. The Award Terms shall be subject to the terms of the
Plan, a copy of which may be obtained by the Participant from the office of the
Secretary of ProLogis.
     17. Amendment and Termination. The Board may at any time amend or terminate
the Plan, provided that, in the absence of written consent to the change by the
Participant (or, if the Participant is not then living, the Participant’s
Beneficiary) no such amendment or termination may materially adversely affect
the rights of the Participant or Beneficiary awarded hereunder. Adjustments
pursuant to subsection 4.3 of the Plan (or a successor provision) and amendments
to conform to the requirements or provisions of section 409A of the Code shall
not be subject to the foregoing limitations.
     18. Special 409A Provisions. Notwithstanding any other provision of the
Award Terms to the contrary, if any payment hereunder is subject to section 409A
of the Code and if such payment is to be paid on account of the Participant’s
separation from service (within the meaning of section 409A of the Code), if the
Participant is a specified employee (within the meaning of section 409A(a)(2)(B)
of the Code), and if any such payment is required to be made prior to the first
day of the seventh month following the Participant’s separation from service,
such payment shall be delayed until the first day of the seventh month following
the Participant’s separation from service. To the extent that any payments or
benefits under the Award Terms are subject to section 409A of the Code and are
paid or provided on account of the Participant’s termination of employment, the
determination as to whether the Participant has had a termination of employment
(or separation from service) shall be made in accordance with section 409A of
the Code and the guidance issued thereunder.

 



--------------------------------------------------------------------------------



 



Exhibit A
ProLogis Goals

  •   ProLogis Goals as determined by the Committee.

 